COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 R.H.,                                                          No. 08-12-00364-CV
                                                §
                         Appellant,                                 Appeal from
                                                §
 v.                                                              65th District Court
                                                §
 TEXAS DEPARTMENT OF FAMILY                                   of El Paso County, Texas
 AND PROTECTIVE SERVICES,                       §
                                                              (TC # 2012DCM00064)
                         Appellee.              §

                                        JUDGMENT

         The Court has considered the cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

         It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

         IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.